Case 19-41447        Doc 65     Filed 08/08/21 Entered 08/08/21 16:06:36                Main Document
                                             Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                         ST. LOUIS DIVISION


In Re:                                                            Chapter 13
                                                                  Case No. 19-41447
Christopher T. Knight
Melissa L. Knight

         Debtors



             NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY

         The captioned document, “Motion for Relief from Automatic Stay” filed on behalf of U.S. Bank

National Association, not in its individual capacity but solely as trustee for RMTP Trust, Series 2021

BKM-TT on May 25, 2021 (Docket #56) is hereby withdrawn.

                                                         Respectfully submitted,
                                                         MARINOSCI LAW GROUP, P.C.


                                                         /s/ David V. Noyce__________
                                                         David V. Noyce, 56116MO
                                                         11111 Nall Avenue, Suite 104
                                                         Leawood, KS 66211
                                                         dnoyce@mlg-defaultlaw.com
                                                         ecf@mlg-defaultlaw.com
                                                         Ph: (913) 800-2021
                                                         Fax: (913) 257-5223
Case 19-41447      Doc 65     Filed 08/08/21 Entered 08/08/21 16:06:36            Main Document
                                           Pg 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Notice of Withdrawal was filed electronically
on August 8, 2021, with the United States Bankruptcy Court, and has been served electronically
by the Court’s CM/ECF System to the following parties:

Brent S. Westbrook
Westbrook Law Group, LLC
515 Jefferson St., Suite C
Saint Charles, MO 63301

Diana S. Daugherty
Chapter 13 Trustee
P. O. Box 430908
St. Louis, MO 63143

U.S. Trustee
Office of the US Trustee
111 S. Tenth St., Ste 6.353
St. Louis, MO 63102


       I certify that a true and correct copy of the Notice of Withdrawal was placed in United
Stated mail postage prepaid on August 8, 2021 to the following non-CM/ECF parties:

Christopher T. Knight
415 Mississippi
Crystal City, MO 63019

Melissa L. Knight
415 Mississippi
Crystal City, MO 63019


                                                     /s/ David V. Noyce_________________
                                                     David V. Noyce #56116MO
